Notice of Pre-AlA or AIA  Status
1. 	The present application is being examined under the pre-AlA first to invent provisions. 

DETAILED ACTION
2.	In view of the appeal brief filed on 4/21/2022, and as because appellants argument overcome the rejection of dependent claim 21, therefore, PROSECUTION IS HEREBY REOPENED. As set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Status of the application

3.	Claims 13-22, 27, 29 are pending in this application.
Claims 13-22, 27, 29 have been rejected. 


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

a. Determining the scope and contents of the prior art.

b. Ascertaining the differences between the prior art and the claims at issue.
	
c. Resolving the level of ordinary skill in the pertinent art.

d. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5. 	Claims 13-16, 19, 20, 21, 22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanchez et al. US 2009/0110780 in view of Thota et al. USPN 6203828 in view of Woodward et al. USPN 6194017.

6. 	Regarding claims 13-14, Sanchez et al. discloses the laminated baked snack bar having filling between the first and second (two) dough layer and a filling layer between the two dough layers (at least in claim 1 and [0007], [0008] of Sanchez et al.), and depositing on one of the dough sheets and laying a second calibrated dough sheet on top of filing, having two layers are joined together i.e. lamination ([0006] e.g. ‘laminated low calorie snack’ and [0010], [0019], [0028]), and having at least one filling depositor ([0028]), and there are docking holes in the calibrated dough layers to avoid the generation of air caverns within the bars ([0030]). Sanchez et al. also teaches that first mixture having first sheet and second mixture having second sheet representing dough layers 1 and 3 ([0019], Fig 1), which are upper and lower sheets (Figure 1) and first and second mixtures are formed prior to sheeting of the individual first and second dough layers respectively ([0026] e.g. first dough sheeting former 16 and [0027] e.g. second dough sheeting former 18) to address the “steps of forming the first and second mixtures prior to sheeting and both are dough based mixtures (claim 1). Sanchez et al. discloses that the dough delivery unit distributes dough mixture into two portions and compositions also (at least [0026], claim 1).
It would have been, therefore, obvious that sheets may be made of same mixture (at least [0026], claim 1) as claimed in claim 20. Sanchez et al. discloses “at least one filling depositor 26” and “any suitable method may be used to substantially completely cover the surface of the dough layer’ and “filling is deposited in a series of long rows” ([0028]). Therefore, it can be interpreted as Sanchez et al. is a broad disclosure and it can include more than one filling depositors by depositing in a series of long rows” ([0028]) and therefore, creates more than one filling lines (at least in Figs 4,5). Therefore, one of ordinary skill in the art would upgrade the invention by combining the teaching of secondary references to meet the deficiencies of Sanchez et al. to address all claim limitations in the presently claimed invention.
Sanchez et al. is silent about
(i) to define a void between adjacent ones of said filling lines” as claimed in amended claim 13.
 (ii) a plurality of filling lines disposed upon said first flat sheet and plurality of filling lines being spaced to define a void between each of said adjacent filling line
(iii) a first plurality of docking holes each extending through the first sheet and the second sheet, at the void formed between the adjacent filling lines to secure said second sheet directly to said first sheet and

(iv) a second plurality of docking holes each extending through the first sheet, one of the filling lines, to secure said second sheet to said first sheet through the one of the filling lines” and
(v) docking the laminate after the second sheet is placed over the first sheet
	With respect to (i) - (ii), Sanchez et al. discloses filling is deposited in a series of long rows and at least one filling depositor 26 is used ([0028]). Even if Sanchez et al. discloses at least one filling depositor 26 ([0028]), it can be interpreted as more than one filling depositor can be used. Sanchez et al. also discloses that the filling is deposited in a series of long rows located adjacent to each other to substantially cover the dough layer ([0028]) and also discloses any suitable method may be used to deposit the filling ([0028]). It is understood from the disclosure of Sanchez et al. that there is a ‘space’ between adjacent series of long rows two filling lines (at least in Fig 4 and [0028]) which can be interpreted as void space and reads on ‘void between adjacent ones” as claimed in claim 13. However, Sanchez et al. can also be modified by Thota et al. in order to distinguish plurality of different types of filling lines containing products individually as desired and discussed below.
However, (additionally), Thota et al. teaches multiple filling lines 100 can be used (col 3 lines 8-15) and filling can be fed from filling supply system through extruder to
form filling lines 110 along dough sheet 105 (col 5 lines 20-30). Thota et al. also teaches dough fillings and filler components (col 2 line 56) having multiple filled dough products from multiple filling lines (col 3 lines 1 -15) as claimed as “plurality of fillings’ in claim 13.
Thota also discloses the void between the plurality of filling lines are created in order to allow separation of its dough sticks. It would have been obvious that and as disclosed by Thota et al. (Fig 1) that orderly arranged filling lines create space between two horizontal rows which is void space as presently claimed invention. Therefore, Thota et al. meets “said plurality of filling lines being spaced to define a void between each of said adjacent filling lines” as claimed in claim 13.
One of ordinary skill in the art would have been motivated to modify Sanchez et al. to include the teaching of Thota et al. to create void space between multiple filling lines in order to provide more than one different type of filling (col 5 lines 32-35) to have varieties of fillings as desired and the concept of void space will allow to use the different types of filling lines containing products individually as desired.
Therefore, Sanchez et al. in view of Thota et al. discloses the amended claim limitations of “adjacent ones of said filling” as claimed in claim 1.
With respect to (iii), (iv), (v), Woodward et al. discloses that dough can be single or for some type of applications multiple doughs can successfully be punched and pinned using the method of docking holes (at least in col 4 lines 65-67, Fig 1 and in claim 1 a of Woodward et al.). It is to be noted that the apparatus can help to make second plurality of docking holes extending through the first sheet and the second sheet (at least in col 4 lines 65-67, claim 1 and Fig 1). It would have been obvious that this will secure said second sheet to said first sheet. It is also to be noted that it is within the skill
of one of ordinary skill in the art to make relatively stiff dough (at least in col 4 lines 65- 67) so that they (two sheets at a time) can be successfully punched without any melding problems (at least in col 4 lines 62-67, Fig 1). Therefore, a first plurality of docking holes each extending through the first sheet and the second sheet at the void space and a second plurality of docking holes each extending through the first sheet, one of the
filling lines, to secure said second sheet are possible by placing the disposing the second sheet to meet (iii), (iv) and (v) above.
With respect to (iii), (iv), (v), one of ordinary skill in the art would have been motivated to modify Sanchez et al. to include the teaching of Woodward et al. to make second plurality of docking holes extending through the first sheet and the second sheet (at least in col 4 lines 50-67, in particular lines 65-67, claim 1 and Fig 1) so that they can be successfully punched in order to have two dough sheets to be secured tightly.
It is also to be noted that as claim 13 is broad and therefore, it can be any type of dough including ‘relatively stiff dough’ (at least in col 4 lines 65-67) so that they can be successfully punched without any melding problems (at least in col 4 lines 62-67).
It is also to be noted that “relatively stiff dough’ without any melding problems (at least in col 4 lines 62-67) is optimizable and can be optimized by one of ordinary skill in the art in order to have desired consistency to be used two doughs together to make successfully punched doughs at the identical position without any melding problems (at least in col 4 lines 62-67).
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number and amount of additives in Sanchez et al., to amounts, including that presently claimed, in order to obtain the
desired effect e.g. desired optimized consistency so that two doughs can be used together to make successfully punched doughs at the identical position without any melding problems (at least in col 4 lines 62-67). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

7. 	Regarding claim 14, it is understood from the figs of Sanchez et al. (in Sanchez et al., at least in figs 1,4,5) in view of secondary prior arts (Thota et al. at least in fig 1) that the peripheries can be rectangular. It is also to be noted and as discussed above for claim 13 that the filled snack product of modified Sanchez et al. having second sheet is secured with first sheet along opposing peripheral edges to sandwich said plurality of spaced filling lines between said first and said second sheets. It is to be noted that claim 14 recites “at least a portion of said periphery to sandwich’ can be interpreted as ‘at least a portion’ can be ‘the whole portion’ also. Then claim 14 is similar to claim 15 and claim 15 is discussed below. However, (additionally), as claim 14 depends on claim 15, in order to distinguish claim 14 from claim 15, it is discussed using the disclosure by Sanchez et al., Sanchez et al. discloses that one filling depositors by depositing in a series of long rows” (Sanchez et al., [0028]) can include more than one filling depositors by depositing in a series of long rows” (Sanchez et al. [0028]) and therefore, creates more than one filling lines (at least in Figs 4,5 of Sanchez et al.). Thota et al. also discloses a void space can be created between multiple filling lines which may provide more than one different type of fillings (col 5 lines 32-35) and the concept of void space
will allow to use the different types of filling lines containing products individually as desired.
Based on that, it is within the skill of one of ordinary skill in the art to secure and sandwich identical type of depositor composition containing filling lines in a sandwich and leaving aside the void space (which is not a sandwich with filling lines) between two types of sandwich having two different fillers in order to distinguish the two different types of filling lines containing sandwich to meet “at least a portion of said periphery to sandwich said plurality of filling lines between said first and second sheets” as Claimed in claim 14.

8. 	Regarding claim 15, it is understood from the figs of Sanchez et al. (at least in figs 1,4,5) in view of Thota et al. (at least in fig 1) that the peripheries can be rectangular. It is also to be noted and as discussed above for claim 13 that the filled snack product of modified Sanchez et al. having second sheet is secured with first sheet along opposing peripheral edges to sandwich said plurality of spaced filling lines between said first and said second sheets. It is to be noted that claim 14 recites “at least a portion of said periphery to sandwich” can be interpreted as it can be the whole also. Then claim 14 is equivalent to claim 15. However, as claim 14 depends on claim 15, in order to distinguish claim 14, it is within the skill of one of ordinary skill in the art to use the teaching of Sanchez et al. to include more than one filling depositors by depositing in a series of long rows” (Sanchez et al. , [0028]) can include more than one filling depositors by depositing in a series of long rows” (Sanchez et al. [0028]) and therefore, creates more than one filling lines (at least in Figs 4,5 of Sanchez et al.) and therefore,
securing one type of filling lines secured to sandwich to distinguish the rest to meet “at least a portion of said periphery to sandwich said plurality of filling lines between said first and second sheets’ as claimed in claim 14.

9. 	Regarding claim 16, it is understood from Sanchez et al. (at least in [0019] filling layer #5 is filling is visible) and Thota et al. (at least in fig 1 of Thota et al.) that “wherein a portion of said plurality of filling lines is exposed between said first and said second sheets at opposing ends of said first and second sheets.

10.  	Regarding claim 19, Sanchez et al. in view of secondary prior arts disclose
that dough recipe contains mixtures of flour, and other ingredients and it is homogeneously mixed dough to make first dough sheet and also second dough sheet from dough mixture is made (in Sanchez et al. at least in claim 1 and [0021], [0026], [0027]).

11.	Regarding claim 20, Sanchez et al. discloses that dough recipe contains mixtures of flour, and other ingredients and it is homogeneously mixed dough to make first dough sheet and also second dough sheet from dough mixture is made (in Sanchez et al. at least in claim 1 and [0021], [0026], [0027]). It is to be noted that as because the portions ([0026]) are from same dough mixture ([0021], [0026]) therefore, the sheets can be made of same mixture (at least [0026], claim 1).

12.	Regarding claim 21, Thota et al. discloses that one filling line can be cheese, another spiced or flavored cheese and meat and cheese combination (col 5 lines 25-35) and therefore, can read on “filling lines include at least two different filling lines” as claimed in claim 21.
One of ordinary skill in the art would have been motivated to modify Sanchez et al. ([0028], figs 4,5 of Sanchez et al.) to include the teaching of Thota et al. in order to have at least two different filling lines in order to have more than one variety of filled flavored snack food product.

13.	 Regarding claim 22, Sanchez et al. discloses that one filling depositors
by depositing in a series of long rows” (Sanchez et al., [0028]) can include more than one filling depositors by depositing in a series of long rows” (Sanchez et al. [0028]) and therefore, creates more than one filling lines (at least in Figs 4,5 of Sanchez et al.). Therefore, Sanchez et al. has broad disclosure and can include plurality of filling line are same.


14. 	Claims 17, 27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanchez et al. US 2009/0110780 in view of Thota et al. USPN 6203828 in view of Woodward et al. USPN 6194017 as applied to claim 13 and further in view of Mihalos et al. US 2005/0249845.

15. 	Regarding claim 17, Mihalos et al. discloses that outer surface of the filled snack product is deposited with topping oil, additive salter (on outer surface) prior to baking ([(0051 |, Fig 1) as claimed in claim 17 in order to have salty taste and/or oil as an additive nutrient in the composition.
One of ordinary skill in the art would have been motivated to modify Sanchez et al. in view of secondary prior arts to include the teaching of Mihalos et al. deposit outer surface of the filled snack product with topping oil, additive salter (on outer surface) prior to baking ([0051], Fig 1) in order to have desired salty taste and/or oil as an additive nutrient in the composition.

16.  	Regarding claim 27, Sanchez ([0028], Fig 4,5) and Thota disclose disposing filling lines on sheets of dough having void space between two filling lines of the snack product (Thota et al. at least in Fig 1, col 5 lines 30-35Thota, e.g. sprinkling and lines 32-34 e.g. different filling etc.).  
Claim 27 also recites “void space”. As discussed above for claim 13, regrading void space, it would have been obvious that and as disclosed by Sanchez in view of Thota et al. (Fig 4 of Sanchez and Fig 1 of Thota) that orderly arranged filling lines create space between two horizontal rows which is void space in order to allow separation of its dough sticks with desired number of filling lines separately or few lines together as desired to meet presently claimed invention. Therefore, Thota et al. meets “said plurality of filling lines being spaced to define a void between each of said adjacent filling lines.
However, they are specifically silent “wherein the additive includes a plurality of additive lines disposed on the outer surface of said filled snack product”, as claimed in claim 27.
Regarding the claim limitation of “wherein the additive includes a plurality of additive lines disposed on the outer surface of said filled snack product”, as claimed in claim 27, it is to be noted that Mihalos et al. disclose that outer surface of the filled snack product is deposited with topping oil, additive salter (on outer surface) prior to baking ([0051], Fig 1). The motivation is additive salter is added in order to have salty taste as discussed for claim 17 above.
 One of ordinary skill in the art can dispose more than one additive(s) having each for one or one set of the plurality of filling line (s) together with few or few sets to make “a plurality of additive lines” disposed on the outer surface of said filled snack product. One of ordinary skill in the art would have been motivated to modify Sanchez et al. in view of Thota et al. to deposit outer surface of the filled snack product with topping oil, additive salter (on outer surface) prior to baking ([0051], Fig 1) in order to have desired salty taste and/or oil as an additive nutrient containing plurality of additive lines containing more than one additive (as flavorings, for example) in the final product.

17.	 Regarding claim 29, it is to be noted that the disclosed apparatus as disclosed at least in Fig 1 of by Woodward et al. ( at least in col 4 lines 65-67, Fig 1 and in claim 1a of Woodward et al.) has same diameter when two doughs are used together or the identical apparatus (i.e. same diameter docking holes containing design) (Fig 1) is used for two doughs to make docking holes using the identical apparatus (Fig 1) for some type of applications multiple doughs can successfully be punched and pinned using the method of docking holes ( at least in col 4 lines 65-67, Fig 1 and in claim 1a of Woodward et al.).
One of ordinary skill in the art would have been motivated to modify Sanchez et al. in view of Thota et al. to include the teaching of Woodward et al. ( at least in col 4 lines 65-67, Fig 1 and in claim 1a of Woodward et al.) by considering has same diameter when two doughs are used together or the identical apparatus (i.e. same diameter docking holes containing design) (Fig 1) is used for two doughs to make docking holes using the identical apparatus (Fig 1) for some type of applications multiple doughs can successfully be punched and pinned using the method of docking holes ( at least in col 4 lines 65-67, Fig 1 and in claim 1a of Woodward et al.).

18.	 Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable Sanchez et al. US 2009/0110780 in view of Thota et al. USPN 6203828 in view of Woodward et al. USPN 6194017 and further in view of Mihalos et al. US 2005/0249845 as applied to claim 17 and further in view of evidence given by Schellhaass S et al. USPN 5750166.

19.	 Regarding claim 18, Sanchez et al. in view of secondary prior arts also teach that outer surface of the filled snack product is deposited with topping oil, additive salter (on outer surface) prior to baking (in Mihalos et al. [0051], Fig 1). It is known that specific oil has specific flavor and salt is also known as flavoring agent as evidenced by Schellhaass S et al. (col 7 lines 35-40 and col 11 lines 4-6).

Response to arguments
20.	Applicants argued against claim 21 as presented on page 25 that the secondary prior art by Mihalos et al. does not properly address the claim limitation of “different flavored filling lines in the same baked product” as claimed in claim 21. The examiner agreed with applicants argument. Therefore, it overcame the rejections of record made for claim 21 however upon further review a new rejection for claim 21 has been made and is included in the non-final above. 
Also, examiner notes that the arguments against claim 21 do not appear to have been presented in the pre-appeal submission”.

21.	 Applicants argued on page 10 in appeal “The Final Office Action Failed to Establish that the Combination of Sanchez, Thota, and Woodward Renders Obvious Claims 13-16, 19, and 22”.
Under this heading, applicants continued arguing how “The Final Office Action fails to address how the cited art of record may be construed to render obvious each and every feature of independent claim 13” (Ap brief, page 11 last two bold lines) based on the five bullet claim limitations of independent claim 13 as argued on page 11 (Ap/B).
(b) Applicants arguments on page 12 related to Woodward et al. have been considered. In brief, it is to be noted that applicants argued on page 12 second paragraph that “Woodward expressly teaches away from joining multiple sheets of pizza dough as, even when multiple sheets of pizza dough are perforated at once, the sheets are intended to be separated after perforation. /d. at Column 4, Lines 57-65. Regardless, even if Woodward did disclose the first plurality of docking holes directly securing the second sheet to the first sheet (which, as discussed further below, Woodward fails to disclose or suggest), Woodward is still silent as to a filling disposed between the first sheet and the second sheet and thus does not and cannot disclose the second plurality of docking holes extending through the first sheet, one of the filling lines, to secure the second sheet to the first sheet through the one of the filling lines. The Final Office Action offers no explanation or rationale as to how Woodward, alone or in combination with the other cited references, may be interpreted as disclosing or suggesting the second plurality of docking holes through the one of the filling lines when Woodward is concerned with punching holes through singular sheets of pizza dough and, even when multiple sheets of pizza dough are perforated at once, there is no filling between the sheets of pizza dough and the perforated sheets are later separated from one another. For this reason alone, the Final Office Action has failed to establish a prima facie case of obviousness against independent claim 13.
In response, it is to be noted that even if Woodward is specifically “silent as to a filling disposed between the first sheet and the second sheet” as argued above, it is to be noted that if we consider that Woodward et al. also discloses in col 4 lines 57-65, that perforation tends to knit the dough sheets together and for some types of applications, for relatively stiff doughs, multiple sheets can successfully be punched (emphasis, col 4 lines 65-67) without any melding problem etc. Therefore, the disclosure can be interpreted that the more than one sheets in between upper and the bottom sheets may represent equivalent to filler material and if filler material has stiff consistency, the docking holes can penetrate through fillers without any distortion or blending problem to meet claim limitation of claim 13 (Bullet 5, on page 11, appeal brief). Claim 13 dies not recite any type of specific consistency of filler and primary prior art by Sanchez et al. discloses that filler material can be of high solid and low moisture content also (at least in [0023] of Sanchez et al.). It is within the skill of one of ordinary skill in the art to optimize the consistency of the dough sheet and filler material in order to avoid unnecessary melding and damage by maintaining the desired stiffness (in Woodward et al. col 4 lines 60-67) to perform the step of  “A second plurality of docking holes each extending through the first sheet, one of the filling lines, to secure said second sheet to said first sheet through the one of the filling lines” (Bullet 5 of claim 13 , page 11, appeal Brief) as well as the step of “ A first plurality of docking holes each extending through the first sheet and the second sheet at the void formed between the adjacent ones of said filling lines to secure said second sheet directly to said first sheet” (Bullet 4 of claim 13 , page 11, appeal Brief) and this step (Bullet 4) is disclosed by Woodward et al. is  agreed by the applicants also (page 11 second paragraph , mid-section, e.g. “Regardless even if Woodward did disclose” ).

22.	Applicants argued on page 15 second paragraph, mid-section that “Thus, “optimizing” the dough punching of Woodward to avoid melding problems would not arrive at the first plurality of docking holes, as suggested by the Final Office Action, because the perforations of Woodward are not intended to join the sheets of pizza dough together. Instead, Woodward only perforates multiple sheets of pizza dough when the sheets will not join together. That is, simultaneously perforating multiple sheets of pizza dough such that they will not meld together does not and cannot disclose the first plurality of docking holes that secure the second sheet directly to the first sheet, as claimed (collectively and in combination with the other claim elements), because Woodward only discloses simultaneously perforating multiple sheets of pizza dough when the separate sheets can be separated from one another”.
In response, it is to be noted that in the last Final Office Action, on page 7, examiner mentioned that optimization is based on the ‘desired consistency’ (see final office action, page 7 last two paragraphs and page 8 first paragraph) and not “the dough punching” of Woodward to avoid melding problems as alleged by the applicants above.
Therefore, applicants’ arguments from pages 11-17, have been addressed above. 
23.	Applicants argued on page 17 last paragraph (in bold) that “One of ordinary skill in the art, armed with the cited art of record, would not be motivated or led to combine these references in the manner asserted in the Final Office Action and the proposed the combination is clearly a result of impermissible hindsight”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

24.	Applicants argued on page 18, in particular, first paragraph that “For example, the Final Office Action, at page 6, alleges that one of ordinary skill in the art would have been motivated to modify Sanchez with the teachings of Thota to “create void space between multiple filling lines.” However, Sanchez specifically teaches substantially covering the second dough layer with filling so that the area between the first and second dough layers is substantially filled and states that the filling is visible at the sides of the snack bar. In contrast, Thota crimps the dough between the lines of filling to seal the filled dough product and thus does not make the filling visible at the sides of the filled dough product. That is, one of ordinary skill in the art armed with Sanchez would not look to the teachings of Thota to “create void space,” as suggested by the Final Office Action, at least because the desired outcome of Sanchez is a snack bar having a filling layer that substantially fills the area between the two layers and where the filling layer is visible at the sides of the snack bar, and creating void space would frustrate the purpose of Sanchez to have a substantially filled area between two layers of the snack bar. See Sanchez at Paragraphs [0019]. Thus, the combination of Sanchez and Thota is clearly the result of impermissible hindsight using the present claims as a template”.
In response, it is to be noted that even if “Sanchez specifically teaches substantially covering the second dough layer with filling”, yet if we consider Sanchez et al., as a whole, Sanchez et al. also discloses that filling is deposited in a series of long rows and at least one filling depositor 26 is used ([0028]). Even if Sanchez et al. discloses at least one filling depositor 26 ([0028]), it can be interpreted as more than one filling depositor can be used. Sanchez et al. also discloses that the filling is deposited in a series of long rows located adjacent to each other to substantially cover the dough layer ([0028]) and also discloses any suitable method may be used to deposit the filling ([0028]). 
It is to be noted that we need to consider Sanchez as a whole and in addition to [0019] of Sanchez et al. Sanchez et al. have disclosed at least one filling lines with gap (at least in [0028], figs 4,5 of Sanchez et al.) which is modified by Thota et al. and discussed in the office action above. 
Thus, as explained in the Office Action, one of ordinary skill in the art would reasonably have expected that by selecting and implementing Thota’s void space and filling lines (at least in Fig 1 and col 5 lines 32-35 of Thota et al.) into Sanchez’s “filled snack product having at least one filling lines (at least [0028], figs 4,5 of Sanchez et al.), a filled snack product would have be obtained that was effective to create void space between multiple filling lines in order to provide more than one different types of filling (col 5 lines 32-35) to have varieties of fillings as desired and the concept of void space will allow to use the different types of filling lines containing products individually as desired. Therefore, the rejection of claim 13 as obvious over Sanchez et al. in view of Thota et al. 

25.	Applicants further arguments on pages 18 second paragraph to page 20 including “Impermissible Hindsight” on page 19 second paragraph are considered as repetition of the arguments and addressed above. 

25.	Applicants further argued the dependent claims from pages 20-28 and addressed below:

26.	Applicants argued on page 20 related to claim 14 that “Thus, Appellant submits that Sanchez, Thota, and Woodward, either alone or in combination, do not disclose or suggest or render obvious the claimed invention of dependent claim 14, and the Final Office Action has failed to establish a prima facie case of obviousness of claim 14”.
In response, examiner does not agree. It has been discussed above. However, in brief, Regarding the substance of the examiner’s obviousness rejection as argued
on page 2 of the remarks, the requirements for obviousness are discussed in
MPEP § 2142. As explained in the previous Office Action, the only difference
between claim 13 and the teachings of Sanchez et al. are (i) bullet 2 of claim limitation of claim 13 as argued on page 11 in relation to specifically “void space” and (ii) bullets 4,5 of claim limitation of claim 13 as argued on page 11 in relation to specifically “extending through the first sheet, one of the filling lines and second sheet” (Bullet 5). 
Therefore, as also explained in the previous Office Action, one of ordinary skill in the art would reasonably have expected that implementing the disclosure by Woodward et al. (at least in col 4 lines 55-67, in particular lines 65-67)  into the Sanchez’s snack food (at least in figs 4,5 [0028] of Sanchez et al.), it would have been obvious to one of ordinary skill would have resulted in “securing said second sheet to said first sheet through the one of the filling lines to meet claim 13 (Bullet 5 , page 11) as suggested by Woodward to meet claim 13 (Bullet 5,  page 11) . Therefore, the rejection of claim 13 as obvious over Sanchez in view of Woodward et al. therefore, maintained.
One of ordinary skill in the art would reasonably have expected that implementing the disclosure by Thota et al. (at least in Fig 1)  into the Sanchez’s snack food (at least in figs 4,5 [0028] of Sanchez et al.), it would have been obvious to one of ordinary skill would have resulted in implementing Thota’s void space and filling lines (at least in Fig 1 and col 5 lines 32-35 of Thota et al.) into Sanchez’s “filled snack product having at least one filling lines (at least [0028], figs 4,5 of Sanchez et al.), a filled snack product would have be obtained that was effective to create void space between multiple filling lines in order to provide more than one different types of filling (col 5 lines 32-35) to have varieties of fillings as desired and the concept of void space will allow to use the different types of filling lines containing products individually as desired. Therefore, the rejection of claim 13 as obvious over Sanchez et al. in view of Woodward et al. and Thota et al., therefore, maintained.

27.	Applicants arguments on page 21 related to claim 15 have been considered. In particular, applicants argued on page 21 related to claim 15 “As discussed above in regard to the rejection of dependent claim 14, Sanchez is silent as to securing the first dough layer and the second dough layer (with the filling layer disposed between) at any position, let alone along opposing peripheral edges, as claimed (collectively and in combination with the other claim elements). Instead, Sanchez states “the filling is visible from the side of the bar and extends towards the edges of the dough layers,” implying that the dough layers of Sanchez are in fact not secured to one another and certainly are not secured together along opposing peripheral edges. See Sanchez at Paragraph [0019] and Figure 1 (reproduced above)”.
In response, it is to be noted that if we consider the disclosures by Sanchez and as discussed above, Sanchez et al. discloses broadly more than one filling lines and gap between filling lines ([0028], figs 4,5) in addition to fig 1 and [0019]). However, specific arguments based on the disclosure by Sanchez et al. ([0019] and fig 1) as argued by the applicants are focused on “dough layers are not secured together along opposing peripheral edges” is not agreed because the shape is rectangular and even if the filling is visible, it can be secured otherwise filling may go outside during baking and the final product may lose its integrity. However, examiner used another embodiment of at least one filling (in Sanchez et al. [0028], figs 4,5) and to maintain desired void space between filling lines as explicitly taught by Thota et al. in order to have desired void space between two filling lines which provide the benefit of using the different types of filling lines containing products individually as desired and the  second sheet can be secured tightly with the first sheet through the one filling lines by using the method of Woodward et al. (at least in col 4 lines 45-67, in particular, lines 65-67). 

28.	Applicants arguments on page 23 related to claim 16 have been considered. However, examiner addressed the arguments of non-obviousness in relation to the rejection made by Sanchez et al. in view of Thota et al. and Woodward et al. for claims 13, 14, 15 and is applicable for claim 16 also. Therefore, the rejection made by Sanchez et al. in view of Thota et al. and Woodward et al. is proper. As because there are no further arguments made for the rejection of claim 16, the rejection of claim 16 is maintained. 

29.	Applicants arguments on page 22 related to claim 19, 22 have been considered. However, the same reasons as discussed for claims 13, 14, 15 and is applicable for claim 19 and 22 also. Therefore, the rejection made by Sanchez et al. in view of Thota et al. and Woodward et al. is proper. As because there are no further arguments made for the rejection of claims 19, 22, the rejection of claims 19, 22 are maintained.

30.	Applicants arguments on page 24 related to claim 17, 20 have been considered. However, the same reasons as discussed for claims 13, 14, 15 and is applicable for claims 17 and 20 also. Therefore, the rejection made by Sanchez et al. in view of Thota et al. and Woodward et al. is proper. As because there are no further arguments made for the additional secondary prior art by Mihalos et al. for claim 17 and 20, the rejections of claims 17 and 20 are maintained.

31.	Applicants argued on page 25 for claim 21 that “Mihalos merely states this specific processing configuration permits the development of a variety of filled baked products” which implies that the different baked products can be made using the disclosed process, not the baked product can be made with different flavored filling lines in the same baked product”.
It is agreed. Therefore, this claim 21 has been addressed using Thota et al. and modifying Sanchez et al. as discussed above in this office action. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Sanchez et al. ([0028], Figs 4,5) to include the teaching of Thota et al. to consider plurality of filling lines which can be, for example, one filling line 110 mozzarella cheese and another filling line can be spiced or flavored cheese etc. (col 5 lines 30-35, in particular lines 33-35) in order to have different flavored and types of filling material containing snack products to be used by the consumer. 

32.	Applicants argued on page 26 in relation to claim 27 that “Mihalos et al. discloses the spraying the crackers with the topping oil 4% ([0051] of Mihalos et al. which would seem to one of ordinary skill in the art to be wholly incompatible with the claimed plurality of lines”.
In response, it is to be noted and as mentioned in the office action above that Mihalos is used to modify Sanchez and Thota (Thota et al. fig 1 and col 5 lines 30-35 e.g. spraying with oil). It is not an issue what is the percent oil to be used as additive because, Mihalos et al. is used to provide the system and method which can additionally be used to consider spraying additives at the outer surface of the snack product. The detailed are discussed in the office action above. 

33.	Applicants argued on page 26 last paragraph and page 27 first paragraph in relation to claim 29 that “Woodward does not disclose the first and second pluralities of docking holes as claimed, Woodward cannot and does not disclose or suggest the first and second pluralities of docking holes having the same diameter, as claimed (collectively and in combination with the other claim elements)”.
In response, as mentioned in the office action, Woodward discloses that “perforating multiple dough sheets simultaneously is also possible without knit problem if relatively stiff dough is used to punch multiple sheets successfully (col 4 lines 56-67). Therefore, the holes in the first and second sheets can be made of same diameter. 

34.	Applicants arguments on page 27 related to claim 18 have been considered. However, it is to be noted that Schellhaass has been used as evidentiary reference and is used to provide evidence that specific oil has specific flavor and salt is also known as flavoring agent as evidenced by Schellhaass S et al. (col 7 lines 35-40 and col 11 lines 4-6).
Therefore, the rejection is maintained other than a new rejection made for claim 21. The rejection is made as non-final. 

Conclusion
35.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                              

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792